 CONCRETE PIPE CORPORATIONConcrete Pipe Corporation and General Drivers andDairy Employees Union Local No. 563, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica. Case 30-CA-4133September 27, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn May 25, 1978, Administrative Law Judge IrwinH. Socoloff issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief. The Respondent filedcross-exceptions and a brief in answer to GeneralCounsel's exceptions and in support of the cross-ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSrAIEMiNT OF 1tHE CASEIRWIN H. SO( Ot.OFF., Administrative Law Judge: Upon acharge filed April 26. 1977. by General Drivers and DairyEmployees Union Local No. 563, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called theUnion, against Concrete Pipe Corporation, herein calledthe Respondent, the General Counsel of the National La-bor Relations Board. by the Regional Director for Region30. issued a complaint dated June 30. 1977, alleging viola-tions by the Respondent of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the National Labor Relations Act, asamemded, herein called the Act. Respondent, by its answer.denied the commission of any unfair labor practices.Pursuant to notice, hearing was held before me in Nee-nah, Wisconsin. on September 15. 1977, at which the Gen-eral Counsel and the Respondent were represented bycounsel and all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to in-troduce evidence. Thereafter, the parties filed briefs, whichhave been duly considered.Upon the entire record in this case. and from my obser-vation of the witnesses. I make the following:FINDINGS OF: F:A( i1. JURISDICTIONRespondent is a Wisconsin corporation engaged in themanufacture of concrete pipe at its Menasha. Wisconsin,plant. During the year ending December 31, 1976, a repre-sentative period. Respondent purchased and received goodsand materials valued in excess of $50,000 from supplierslocated within the State of Wisconsin who had purchasedand received said goods and materials directly from suppli-ers located outside the State of Wisconsin. I find that Re-spondent is an employer engaged in commerce within themeaning of Section 2(2). (6), and (7) of the Act.II. L ABOR ORGANIZATIONGeneral Drivers and Dairy Employees Union Local No.563. affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America.is a labor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR l.ABOR PRACTI(CESA. BackgroundThe Union is the certified representative of Respondent'semployees in a plantwide unit which includes productionworkers, truck drivers, maintenance workers, and machineoperators. Since 1962, Respondent and the Union haveconcluded some six or seven collective-bargaining con-tracts, the most recent of which expired on April 1. 1977.In early March 1977. the parties exchanged proposals, bymail, for a new contract, and, thereafter, bargaining meet-ings occurred, beginning on March 16. Among the topics ofnegotiation was Respondent's proposal, first stated in itsMarch 3, 1977, letter to the Union, ". ..to hire a mechanicas soon as possible ... whether or not the former mainte-nance man has been recalled. When the former mainte-nance man is recalled, we propose to recall him as a pro-duction worker."'On April 20, 1977, Respondent implemented the above-stated proposal, after three meetings with the Union hasfailed to produce an agreement pertaining to that matter. Inthis proceeding, the General Counsel contends that Re-spondent thus unilaterally altered the existing seniority sys-tem, in violation of Section 8(a)(5) of the Act. Respondent'Concrete Pipe Corporation's business is seasonal in nature. and as aresult some 6 to 10 of the 16 hargaining-unit employees are generally laid offduring the w inter months. Such a laoff was in effect at the time of theMarch 3 letter. and among the laid-off employees was "the former mainte-nance man" referred to therein238 NLRB No. 71495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasserts that the parties had bargained to impasse on thematter before it took action and that, in any event, Respon-dent acted in harmony with existing practices. The partiesagree, as stated by Counsel for the General Counsel at thehearing, that "overall bad-faith bargaining" is not at issue.B. Facts2The parties have, historically, maintained a plantwide se-niority system for layoff and recall purposes. Their mostrecent contract provided, at article 8, section 3. that:In laying off employees because of reduction inforces, the employees shortest in length of service shallbe laid off first, provided, those retained are capable ofcarrying on the Emplover's usual operations. and abilityto perform work is normal. In re-employing, employeeson the seniority list having the greatest length of ser-vice shall be called back first, provided they are qualifiedto perform the available stork. In filling vacancies ormaking promotions, the employee with the longest ser-vice record, if qualified, to learn, shall be given prefer-ence. [Emphasis supplied.]The 1977 contract negotiation meetings occurred onMarch 16, April 7 and April 19, at which time Respondentannounced the implementation of its proposal to hire a me-chanic. Thereafter, the parties met again on May 4, May24, August 8, and September 8.' Throughout negotiations,the Union was represented by Business Agent Vanden-bergen and employees Adamovich and Hanson, while, forRespondent, Operations Manager Van Schyndel and Attor-ney Walker were present.At the initial March 16 meeting, the parties discussed thepreviously exchanged proposals. With respect to Article 8,the Union proposed a "one week notice for layoff' provi-sion, as well as certain job-posting language. Respondentadvanced its desire to change from a plantwide senioritysystem to a system based upon seniority within each em-ployee classification. In addition, Respondent announcedits desire to hire one Dale Jost, a former employee, as ayear-round mechanic and to recall maintenance man JerrySchneider as a production worker, a lower paying job,since, in Respondent's view, Schneider was not a qualified2The factfindings contained herein are based upon a composite of thetestimony of Union Business Representative Dennis Vandenhergen, em-ployee James Adamovich, Jr.. and Respondent's operations manager, HenryVan Schyndel, all of whom impressed me as truthful witnesses. To the extentthat the testimony of Vandenbergen and Adamovich differs from that of VanSchyndel with respect to occurences at negotiating meetings, I have acceptedthe testimony of Vandenbergen and Adamovich, both of whom exhibited amuch surer recollection of events than did Van Schyndel.At the hearing, I refused to allow the General Counsel to inquire into thesubstance of negotiation meetings held on August 8 and September 8, whichwas offered for the purpose of showing that there was not an impasse on themechanic issue on April 19. In my judgment, the later meetings occurred ata point too remote in time to affect the impasse issue. Upon interim appeal,that ruling was upheld. Member Murphy dissenting. In her brief to me.Counsel for the General Counsel has requested reconsideration of the ruling.which she continues to categorize as a refusal to hear evidence beyond theMay 4 meeting. Indeed, in the interim appeal document previously filed withthe Board, she claimed that I refused to hear evidence concerning the May24 meeting. In fact, Counsel for the General Counsel offered no evidence ofevents at the May 24 meeting because, as she stated at the hearing, themechanic issue was not discussed, Upon reconsideration, I have again con-cluded that I should not receive evidence concerning the August 8 and Sep-tember 8 meetings.mechanic. The Union opposed hiring a new employee whileexisting employees were on layoff status. It agreed, hosw-ever, to seek the opinions of other employees with respect toSchneider's qualifications. Respondent stressed its need toresolve the matter as quickly as possible.At the April 7 meeting, the mechanic issue was the initialtopic of conversation. Walker asked the Union what it hadlearned after meeting with the employees. Vandenbergenresponded that "none of them had anything bad to sayabout Mr. Schneider's work as they saw it." Vandenbergenalso stated that there were three other employees with moreseniority than Schneider, all of' whom felt qualified to han-dle the job; namely, Adamovich, Keeney, and Romportl.Van Schyndel responded, stating that none of them werequalified. He asked Adamovich if either he or Keeney wereinterested in a year-round mechanic position. Adamovichconceded that they desired to work as mechanics in thewinter only, and to work as drivers in the summer. IHe fur-ther stated that he, Adamovich, was not really a diesel me-chanic. However, Adamovich claimed that Jost was "toogood" for the job and asked that Romportl be given a 30-day trial period as a year-round mechanic. Walker re-sponded, stating that Respondent wanted no trials: itwanted a mechanic by trade. Van Schyndel stated that, inany event, Romportl was not qualified and that he, VanSchyndel, was tired of contracting out mechanical work at$15 per hour for jobs Schneider could not handle. Walkeradded that Respondent had little or no flexibility on themechanic issue, and that it was a matter of' urgency. How-ever, Walker stated, if the Union agreed to Respondent'smechanic proposal, Respondent would consider some of theUnion's seniority proposals, particularly, job posting. Asthe meeting adjourned. Walker asked Vandenbergen toconsider the Employer's overall mechanic-seniority positionand to call Walker before the next negotiating meeting.Walker again stressed Respondent's need to resolve thematter quickly.Some 2 or 3 days later, Van Schyndel informed Adamo-vich that "We no longer have to worry about Jost. He wentback to work for Streu." Adamovich conveyed that infor-mation to Vandenbergen, who then concluded that the me-chanic issue had been laid to rest. I hus. Vandenbergen didnot call Walker before the third negotiating meeting heldon April 19.During the April 19 meeting, Walker asked Vanden-bergen what the Union had decided about the mechanicmatter. Vandenbergen stated he had been informed thatJost had taken another job and was not interested in work-ing for Respondent. Walker said that that was not so andthat Respondent still wanted to hire him. Walker then ad-vanced a compromise proposal which included hiring Jost,"carving out" the mechanic classification from the plant-wide seniority system, and creation of a job-posting proce-dure, with the right of final selection left to Respondent.The Union rejected that proposal and also stated that Rom-portl was qualified to work as a year-round mechanic.Walker stated that Respondent would be able to go alongwith the Union's desire to retain plantwide seniority exceptfor the mechanic, who was needed year-round. He also as-sured the Union that the mechanic would not perform pro-duction work. The Union stated that it was willing to496 CONCREItE PIPE CORPORATION"carve" a mechanic classification out of the plantwide se-niority system in exchange for its own job-posting language.The Union also proposed that Romportl be given the me-chanic position on a 30-day trial basis and at his then cur-rent rate of pay for the trial period (rather than the highermechanic rate). Walker rejected that offer. Before thelunchbreak, Respondent asked the Union to further con-sider its proposals and to give Respondent an answer.Walker stated that Respondent could not wait all summer,and that it had already waited 2 months.Following the lunchbreak, Walker asked Vandenbergenwhat the Union had decided. Vandenbergen replied thatthe Union wanted to set up a meeting of the bargainingcommittee. Schneider. Romportl, and Union Secretary-Treasurer Schlieve. Vandenbergen further stated thatSchlieve was then out of town and unavailable for consulta-tion. Following a caucus, Walker stated that Respondentcould not wait while the Union stalled. Respondent thenannounced its intention to hire Jost in accordance with itsoriginal proposal. Vandenbergen objected strenuously tosuch an action by Respondent while the parties were stilldiscussing alternatives.After discussion of other issues, the Union gave Respon-dent an overall counterproposal dealing with open issues.With respect to seniority, the Union proposed a require-ment of I-week notification before a layoff: retention ofexisting contract seniority language (rather than its previ-ousjob-posting proposal): and a separate mechanic classifi-cation that included both Schneider and Jost. with Schnei-der senior to Jost.Jost was hired as a mechanic on April 20. 1977, and be-gan work on April 21. Thereafter, the 1Union filed the in-stant unfair labor practice charge. and Schneider filed agrievance. The parties met again on May 4 to discuss theSchneider grievance and to continue negotiations. Respon-dent, maintaining, inter alia. that Schneider was not quali-fied to perform the mechanic job, denied the grievance.Vandenbergen threatened to take the matter to arbitration.The parties then discussed various contract proposals. Re-spondent offered a wage concession if the Union wouldagree to seniority by classification. The Union offered toretain the existing contract seniority language (with the ad-dition of the I-week notification language) and to permitRespondent to retain Jost as a mechanic, junior to Schnei-der, in a separate mechanic classification. The Union alsooffered to waive lost wages and benefits for Schneider sincethe April 21 hiring of Jost. Respondent accepted theUnion's layoff-notification proposal. The mechanic-senior-ity issue remained unresolved.Van Schyndel testified that in the spring of' 1977, prior tohiring Jost, Company equipment was being serviced by out-side contractors. Van Schvndel had concluded, after ob-serving Schneider's performance as a maintenance man formore than a year, that the latter's work was not satisfactorybecause of a lack of ability. Written warnings had not beenissued, since Van Sch'yndei believed that that would nothave improved the situation. Respondent was familiar withJost's abilities from his previous work with it. and whenVan Schyndel learned that Jost was available, he wanted tohire him. Van Schyndel further testified that by spring 1977the hiring of Jost had become a matter of urgency becauseRespondent's equipment was in need of additional servicingprior to the start of its busy season and because Respondentfeared that Jost would take another job if he was not of-fered employment by Respondent. Van Schyndel also feltthat Jost had overcome the earlier problems (tardiness andfailure to report to work) which had led to his discharge inFebruary 1974. Adamovich, in his testimony, conceded thatJost was a better qualified and more experienced mechanicthan Schneider.In recent years, layoffs and recalls at Respondent's planthave generally been effectuated in accordance with theplantwide seniority system. provided that the retained orrecalled employees are capable of performing all necessaryjob functions. When maintenance man Schneider is on lay-off status, mechanical work is often performed by driversAdamovich and Keeney or contracted out. However, sev-eral years ago, during Jost's first tenure as Respondent'smechanic, Jost was retained, out of seniority, while moresenior employees were laid off.4More recently, Respondentattempted to retain Schneider during a layoff period.' How-ever, the Union objected, claiming :hat the more seniorAdamovich and Keeney were just as qualified to do me-chanical work as Schneider.C. ConclusionsViewed as a matter of negotiation between the parties.this dispute touches one of the fundamental issues of labor-management relations. Respondent believed itself in needof a skilled mechanic, and further believed that it was nec-essary to hire a new employee to fill the position. TheUnion sought to preserve the work for existing members ofthe bargaining unit. Three negotiating sessions failed tobridge the differences. In Respondent's view, as set forth inits brief, the matter had been fully discussed by April 19and no hope for agreement remained. Respondent furtherpoints out that the dispute must be seen in its context. Thematter arose between parties who have enjoyed a long andharmonious bargaining relationship. Respondent's needwas legitimate, and advanced in good faith. The recordcontains no suggestion of bad-faith bargaining or unlawfulantiunion motivation. Only in the most technical sense canthis dispute be seen as an issue for the Board, rather than asa matter of difficult negotiation between the parties.Nonetheless, I cannot conclude that the parties were atan impasse on April 19, 1977, when Respondent imple-mented its proposal. The Union and Respondent had metbut three times. At those sessions, negotiations had yieldedconsiderable revision of bargaining position by both sides.Respondent had retreated from its demand for seniority byclassification: it would settle for continuation of plantwideseniority, provided the mechanic was "carved out" of thesystem. Respondent also agreed to the Union's demand thatthe mechanic perform mechanic work only. The Union, forits part, agreed to a separate mechanic classification. Ulti-mately, it agreed to the hiring of Jost as mechanic, albeit as' At that time. Adamovich filed a grievance claiming that while he, a moresenior employee, was on layoff status. Jost engaged in truckdnving work aswell as the performance of mechanical duties. The grievance did not com-plain about Jost's retention as a mechanic. In settlement. Adamovich re-ceived backpa5for time spent by Jost in dnving a truck.Adamovich. Keeney. and Romportl all enjoy higher seniority standingthan Schneider. who at the time of the instant dispute stood 14th on a 16-person senionty list.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjunior to an existing bargaining unit employee. The Unionalso offered alternatives to the retention of Schneider as amechanic. It offered Romportl on a trial basis, and at alower rate of pay during the trial period. In sum, there wasmovement on both sides. It is true, as urged by Respondent,that on the afternoon of April 19, the Union was not pre-pared for further movement but rather desired time for fu-ture internal consultations. Ilowever, the Union's difficul-ties in that regard were created by Respondent. since priorto the April 19 meeting Van Schyndel had errantly in-formed a member of the Union bargaining committee thatthe Jost matter was no longer an issue. Thus, in my view,under the Tali Broadcasting Co.6standards, the parties werenot at an impasse on April 19. The prospects of concludingan agreement had not been exhausted. If the issue of im-passe were determinative. I would find a violation of Sec-tion 8(a)(5) of the Act.However, I have further concluded that Respondent's ac-tions herein did not effect a change in established terms andconditions of employment. Under the expired agreement,layofls were to be accomplished in accordance with theplantwide seniority system "provided, those retained are ca-pable of carrying on the Employer's usual operations andability to perform work is normal." Recall of employees byplantswide seniority was mandated "provided they arequalified to perform the available work." In filling vacan-cies, or making promotions, the contract required that Re-spondent give preference to the most senior employee, "ifqualified." Thus, under the plain terms of the expired con-tract, Respondent was privileged to hire Jost as its me-chanic if existing employees were not qualified to performthat work.Respondent approached the instant dispute after havingmade the good-faith determination that it needed a me-chanic possessing Jost's skills and that Schneider and othermembers of the bargaining unit lacked the requisite ability.The Union's objection to Jost, as stated by Adamovich, wasthat he was more skilled than necessary, and that the lessqualified and less experienced Schneider was sufficientlyable to handle the work. Having observed the work of bothJost and Schneider during past periods, Respondent main-tained a different view.In processing the Schneider grievance, the Union gavetacit recognition to Respondent's right, under the terms andconditions established by the expired contract, to employ amechanic out of seniority. Thus, the Union did not main-6 7 rldi ABrdil ring (C, I D/i4 F 4M-F Tl', 16h3 NL.RB 475 11967), enid.395 2d 622 (C AD. (C. 1968).tain that plantwide seniority should be followed. It main-tained that Schneider should be recalled as a mechanicwhile more senior employees were still on layoff status.Moreover, during Jost's previous tenure as mechanic, theUnion had agreed to his retention during layoff periods,without regard to his seniority standing. because of Respon-dent's need for a skilled mechanic. By contrast, duringSchneider's tenure, the Union had insisted, prior to the in-stant dispute, on adherence to plantwide seniority because,it had successfully argued, Schneider was no more skilled asa mechanic than the truck drivers and other employees.In light of' the plain meaning of the seniority languagecontained in the expired contract; the past practice andcontemporaneous actions of the parties, which, to say theleast, did not detract from the literal terms of that agree-ment: and Respondent's need, asserted in good faith, tohire a mechanic more skilled than any of the existing mem-bers of the bargaining unit, I conclude that Respondent, inhiring Jost, did not unilaterally effect a change in estab-lished terms and conditions of employment. Accordingly,the complaint, alleging a violation of Section 8(a)(5) of theAct in that regard, should be dismissed.CO N(USIONS oiF LAW1. Respondent, Concrete Pipe Corporation, is an em-ployer engaged in commerce, and in operations affectingcommerce, within the meaning of' Section 2(2), (6), and (7)of the Act.2. General l)rivers and [Dair? EImployees Union L ocalNo. 563, affiliated with the International Brotherhood ofTeamsters, Chauffeurs. Warehousemen and Helpers of'America. is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. Respondent has not engaged in unfair labor practiceconduct within the meaning of Section 8(a)(5) and ( 1 ) of theAct, as alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw., and pursuant to Section 10(c) of the Act. I hereby issuethe following recommended:ORDER'The complaint is dismissed in its entirety.i n the event no exceptions are filed as pro'ided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as pro'.ided in Sec. 102.48oi the Rules and Regulations. he adopted by the Board and become itshindings. conclusionsl and Order. and all iobjections thereto shall be deemedwaived for all purposes.498